Luke, J.
The only question raised by the record in this case is whether or" not the evidence supports the verdict finding Crawford Long guilty of the larceny of five bushels of corn, of the value of $5, and the property of J. R. Callioun and Wright Calhoun.
J. R. Calhoun testified, in substance, that on December 24, 1930, iij. Miller county, Gav about five bushels of corn were stolen from *477the field of the witness and his brother, Wright Calhoun; that in a day or two after the corn was missing, witness and his said brother went to said field and saw human tracks “going from the different piles of corn . . back across the field to the woods” where truck tracks were found; that it appeared from shucks on the ground that corn had been loaded on a truck at that place; that the truck tracks led to defendant’s crib, and showed that the truck had been backed up to the crib door; that just inside the crib door, in a separate pile from the other corn found there,. were found about five bushels of corn which witness would say was the corn taken from said field, because it was wet and sprouting like the corn that had been stolen; that witness was familiar with the tires on defendant’s truck and would say that the truck tracks followed to defendant’s crib were made by defendant’s truck—that the thread was worn off one of the tires in such a way that “it makes a track different from any other tire.”
The only other witness sworn in the case, G. L. Cleveland, testified substantially as did the previous witness in regard to truck tracks leading from near said field to defendant’s crib. This witness further swore: “I noticed just inside of his crib door about five bushels of corn which was in a pile to itself, and which was similar to the corn which J. E. Calhoun and Wright Calhoun had in the field from which the corn was missed. I am familiar with Crawford Long’s truck and know the kind of track that it makes. . . I would say that it was Crawford Long’s truck that made the track, because I examined his tires and a track which I know that his tires did make, and the truck» track which we followed in behind that field to the crib of Crawford Long was just alike.”
The gist of the defendant’s statement to the jury was that Jim Taylor requested defendant to buy him some corn for seventy-five cents a bushel; that defendant went to the place of his father-in-law, Bunk Addison, to get corn to take to Taylor; that just as the corn was being loaded it began to rain, and Addison told defendant he had better not take the corn to Mr. Taylor, because it was wet, and Taylor “would knock off a lot of the weight;” that defendant then asked Addison what he would take for the corn, aixLAddison told him; and that defendant then “bought five bushels of corn from him, which' had gotten wet that day, and which was already wet and partly sprouted, and the corn that Mr. Calhoun *478and them found in my crib is the corn I bought from Mr. Addison.”
The evidence supports the verdict, and the court did not err in overruling the motion for a new trial, containing only the usual general grounds.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.